Case 5:18-cv-00541-EEF-MLH Document 202 Filed 05/28/19 Page 1of1PagelD#: 3354

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541

VERSUS JUDGE FOOTE

JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY
ORDER

This matter is REFERRED to Magistrate Judge Karen Hayes for the purpose of
conducting a mediation on a date and time convenient to her.

,THUS DONE AND SIGNED in Shreveport, Louisiana, this the 4 J f, of

“| A\ , 2019. -

—

 

ELIZABETH ERNY FOOTE
UNITED STATES DISTRICT JUDGE
